Citation Nr: 0815165	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  03-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss prior to September 5, 2007.

2.  Entitlement a disability rating higher than 10 percent 
for bilateral hearing loss since September 5, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 and later rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

That September 2002 RO decision granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable (zero percent) rating retroactively effective 
from December 19, 2001, the date of receipt of the veteran's 
claim.  He appealed for a higher (i.e., compensable) initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when 
a veteran timely appeals his initial rating, VA must consider 
whether his rating should be "staged" to compensate him for 
times since the effective date of the award when his 
disability may have been more severe than at others).

The Board remanded this case in March 2006 to obtain 
additional treatment records from the VA Medical Center 
(VAMC) in Salem, Virginia, and to have the veteran examined 
to assess the current severity of his bilateral hearing loss.  
And upon completion of that development, the Appeals 
Management Center (AMC) issued another rating decision in 
September 2007 increasing the rating for the bilateral 
hearing loss to 10 percent, but only effective as of 
September 5, 2007.  The veteran has since continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).  So there are now two issues on appeal:  
(1) whether the veteran is entitled to an initial compensable 
disability rating for his bilateral hearing loss prior to 
September 5, 2007; and (2) whether he is entitled to a 
disability rating higher than 10 percent for his bilateral 
hearing loss since September 5, 2007.




FINDINGS OF FACT

1.  Prior to September 5, 2007, the veteran had level I 
hearing acuity in both ears, i.e., bilaterally.

2.  A VA audiological evaluation performed on September 5, 
2007, revealed he had level IV hearing acuity in his right 
ear and level II hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
disability rating for bilateral hearing loss prior to 
September 5, 2007.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2007).

2.  The criteria also are not met for a disability rating 
higher than 10 percent for bilateral hearing loss since 
September 5, 2007.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting an initial compensable disability 
rating for his bilateral hearing loss prior to September 5, 
2007, and a disability rating higher than 10 percent for this 
condition since September 5, 2007.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2002, October 2003, April 2006, September 2006, and 
December 2006, the first of which was sent prior to the RO's 
initial decision that is the subject of this appeal - the 
preferred sequence.  And although the other notice letters 
were not sent until after the initial adjudication, the RO 
and AMC have since gone back and readjudicated the claim in 
the January 2005 and September 2007 SSOCs to effectively 
"cure" this timing defect.  See Mayfield IV and Prickett, 
both supra.  These letters informed the veteran of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  He was also asked to submit any relevant evidence 
and/or information in his personal possession.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of the type of information and 
evidence needed to substantiate his downstream increased-
rating claims, keeping mind his claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection (since granted).  The premise of his 
downstream claims for higher disability ratings is that his 
bilateral hearing loss is more severe than is reflected by 
his current ratings.  It is therefore inherent that he had 
actual knowledge of the disability rating element of his 
claims.  In addition, he was provided notice of the type of 
evidence necessary to establish a downstream effective date 
if a higher rating is granted.  



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his increased-
compensation claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO and AMC obtained all relevant medical records 
identified by the veteran and his representative, including 
the records from the Salem VAMC that the Board directed the 
AMC to obtain when remanding this case in March 2006.  
Moreover, VA audiological evaluations were performed in 
September 2002, July 2003, and September 2007, the most 
recent as also directed in the Board's remand, all of which 
are adequate for rating purposes.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c)(4), 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.

II.  Merits of the Claim

As noted, the two issues on appeal involve:  (1) entitlement 
to an initial compensable rating for the bilateral hearing 
loss prior to September 5, 2007; and (2) entitlement to a 
disability rating higher than 10 percent for this condition 
since September 5, 2007.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in the 
veteran's favor.  See 38 C.F.R. § 4.3.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical, meaning 
nondiscretionary, application of the Rating Schedule to 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).



VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

A.  Prior to September 5, 2007

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial compensable rating for the veteran's bilateral 
hearing loss for the entire period prior to September 5, 
2007.  In particular, two audiological evaluations provide 
evidence against his claim for a higher rating.

The veteran had a VA audiological evaluation in September 
2002 to determine the severity of his hearing loss.  
Audiometric testing in the right ear revealed puretone 
thresholds of 5, 60, 65, and 70 decibels at the 1,000, 2,000, 
3,000, and 4,000 levels, respectively, for an average of 50 
decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 5, 35, 60, and 60 decibels for 
an average of 40 decibels.  Speech discrimination was 92 
percent in the right ear and 96 percent in the left ear.

Another VA audiological evaluation performed in July 2003 
revealed, in the right ear, puretone thresholds of 5, 65, 65, 
and 65 decibels at the 1,000, 2,000, 3,000, and 4,000 levels, 
respectively, for an average of 50 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
0, 35, 60, and 55 decibels for an average of 38 decibels.  
Speech discrimination was 92 percent in each ear.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows the veteran's hearing loss warrants a 
noncompensable rating.  The findings in both reports yield a 
numerical designation of no greater than level I for each ear 
(between 0 and 50 percent average puretone decibel hearing 
loss, with at least 92 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent.  The Board thus finds that his bilateral hearing 
loss was properly rated at the noncompensable level for the 
period prior to September 5, 2007.  

B.  Since September 5, 2007

The report of a more recent VA audiological evaluation on 
September 5, 2007, shows the veteran's bilateral hearing loss 
has worsened, now meeting the criteria for a higher 10 
percent rating.  Testing of his right ear revealed puretone 
thresholds of 15, 65, 75, and 75 decibels at the 1,000, 
2,000, 3,000, and 4,000 Hz frequencies, respectively, for an 
average of 58 decibels.  Testing of his left ear at those 
same frequencies showed puretone thresholds of 5, 65, 70, and 
70 decibels for an average of 53 decibels.  Speech 
discrimination was 82 percent in the right ear and 90 percent 
in the left ear.   

These findings yield a numerical designation of level IV for 
the right ear and level II for the left ear.  Entering these 
category designations for each ear into Table VII correlates 
to a disability percentage evaluation of 10 percent.  Thus, 
the evidence shows the RO properly rated the veteran's 
bilateral hearing loss as 10 percent disabling as of 
September 5, 2007.



C.  Conclusion

The veteran's bilateral hearing loss was no more than 0-
percent disabling prior to September 5, 2007, and has not 
been more than 10-percent disabling since that date.  The 
fact that the AMC increased his rating to the 10-percent 
level, effective as of that date, is tantamount to a 
"staged" rating reflecting the increase in severity of his 
disability during the pendency of his appeal.  See Fenderson, 
12 Vet. App. at 
125-26.

The Board reiterates that disability ratings for hearing 
impairment are derived purely by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against an initial 
compensable disability rating for the veteran's bilateral 
hearing loss prior to September 5, 2007, and against a 
disability rating higher than 10 percent since that date.  
Accordingly, the appeal is denied.


ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss prior to September 5, 2007, is denied.

The claim for a disability rating higher than 10 percent for 
the bilateral hearing loss since September 5, 2007, also is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


